DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-17, drawn to  power sub and isolation assembly, classified in E21B34/10.
II. Claims 18-20, drawn to fluid circuit, classified in E21B23/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as fluid circuit to actuate a pump.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jason Huang on 8/17/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the toggle sub, the toggle sub being longitudinally and rotationally movable from a first position to a second position as recited in claims 12-14  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities: In line 2 of claim 5 the phrase “the piston” should be changed to - - the first piston- -  in order to be consistent with “the first piston”  phrase recited in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4  recites the limitation "the rotation" in line 1.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited in claim 4 or claim 1 from which claim 4 depends.
Claims 5-9 depend from claim 4 and likewise are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s)  1, 12-13, 15-17 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by  Patel 5810087.
Referring to claim 1, Patel discloses a power sub for use in a wellbore, comprising: a tubular housing (see fig. 9b, at 32)  having a bore formed therethrough; a tubular mandrel (18c) disposed in the housing, movable relative thereto, and having a profile ( see tapered portion at top of element 18c, is capable of receiving a driver) for receiving a driver of a shifting tool; a first piston (18c1) operably coupled to the mandrel and operable to pump hydraulic fluid to an outlet of the housing; and a release ( see fig. 9a, element 34a is capable of receiving a release of a shifting tool) operable to receive a release of the shifting tool after operation of the power sub, thereby depressurizing the shifting tool.
Referring to claim 12, Patel discloses an isolation assembly for use in a wellbore, comprising: a power sub ( portions of element 18 shown in figures 9a and 9b)); an isolation valve (18a); and a toggle sub (18b) operable between a first position and a second position, wherein when the toggle sub is in the first position the isolation valve closes upon operation of the power sub and when the toggle sub is in the second position the isolation valve opens upon operation of the power sub ( .see col. 12, lines 40-col. 13 line 3, piston 18c1 is forced down which allows operator to contract element 18b which opens valve, when pressure are equalized the 18c can be move upwardly which allows  element 18b to be able to move to position to close valve).
Referring to claim 13, Patel discloses wherein the toggle sub (18b) is longitudinally movable between the first and second position.
Referring to claim 15, Patel discloses the toggle sub (18b) includes a first profile (24a) for receiving a shifting tool.
Referring to claim 16, Patel discloses  the power sub ( portions of element 18 shown in figures 9a and 9b) includes a second profile ( see tapered portion at top of element 18c, is capable of receiving a driver)  for receiving the shifting tool.
Referring to claim 17, Patel discloses the power sub includes a tubular housing (see fig. 9b, at 32)  having a bore formed therethrough; a tubular mandrel (18c) disposed in the housing, movable relative thereto, and having a profile ( see tapered portion at top of element 18c, is capable of receiving a driver) for receiving a driver of a shifting tool; a first piston (18c1) operably coupled to the mandrel and operable to pump hydraulic fluid to an outlet of the housing; and a release ( see fig. 9a, element 34a is capable of receiving a release of a shifting tool) operable to receive a release of the shifting tool after operation of the power sub, thereby depressurizing the shifting tool.

Claim(s)  12 and 14 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by  McGill 4440230.
Referring to claims 12, McGill discloses an isolation assembly for use in a wellbore, comprising: a power sub ( at 70); an isolation valve (43); and a toggle sub (44) operable between a first position and a second position, wherein when the toggle sub is in the first position the isolation valve closes upon operation of the power sub and when the toggle sub is in the second position the isolation valve opens upon operation of the power sub ( see col. 3, lines 51-66 upon movement of mandrel 48, tube 44 rotates to open and close valve).
Referring to claim 14, McGill discloses the toggle sub (44) is rotationally movable between the first and second position (see col. 3, lines 51-66 upon movement of mandrel 48, tube 44 rotates to open and close valve).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel 5810087 in view of Cain 5803178.
Referring to claim 10, Patel does not specifically disclose a control valve disposed in the housing but does disclose a rupture disc ( see fig. 9, at 30) disposed in the housing.  Cain teaches that both ruptures disc and control valves are known means for controlling, isolating or restricting  flow under some conditions while allowing flow in other conditions (see col. 6, lines 18-28).  It would be obvious to substitute one type of controlling means for another .  Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to modify the sub disclosed by Patel to have a control valve in view of the teachings of Cain because it would be obvious to substitute one type of controlling means for another.

Allowable Subject Matter
Claims 2-3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672